NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    RALPH MICHAEL DAHL, Appellant.

                             No. 1 CA-CR 17-0584
                               FILED 6-12-2018


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201601438
               The Honorable Lee Frank Jantzen, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                             STATE v. DAHL
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge David D. Weinzweig joined.


J O N E S, Judge:


¶1             Ralph Dahl appeals his conviction and sentence for one count
of theft. After searching the entire record, Dahl’s defense counsel identified
no arguable question of law that is not frivolous. Therefore, in accordance
with Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), defense counsel asked this Court to search the record for
fundamental error. Dahl was granted an opportunity to file a supplemental
brief in propria persona and did not do so. After reviewing the entire record,
we find no error. Accordingly, Dahl’s conviction and sentence are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2             On July 23, 2016, Rick S. discovered that his forty-foot storage
container located on property in Golden Valley where he planned to
ultimately build a home had been broken into and approximately ninety
percent of its contents removed.1 The police took a brief description of a
few things Rick knew were missing but were unable to detect any
footprints, fingerprints, or tire tracks that would assist them in identifying
the perpetrator.

¶3            The following day, Rick’s friend saw a box laying in the street
near his home that looked similar to the ones stolen from Rick. Rick visually
identified the box and confirmed it contained his wife’s clothing. He also
saw more boxes underneath a disassembled truck across the street.

¶4           Police later recovered approximately one hundred boxes of
Rick’s belongings from the property and returned them to Rick. A
notebook discovered on the property contained the names of Rick’s


1      “We view the facts in the light most favorable to sustaining the
conviction[] with all reasonable inferences resolved against the defendant.”
State v. Harm, 236 Ariz. 402, 404 n.2, ¶ 2 (App. 2015) (quoting State v.
Valencia, 186 Ariz. 493, 495 (App. 1996)).


                                       2
                              STATE v. DAHL
                             Decision of the Court

microphones, as well as phone numbers for several pawn shops in Nevada.
The State charged the property owner, Dahl, with one count of theft.

¶5            At trial, Dahl testified that a man had brought the boxes on
July 22, 2016, along with a truck for Dahl to repair. As payment for the
work, Dahl accepted a few microphones. When the man drove the newly
repaired truck away, he left the boxes on Dahl’s property. Dahl was unable
to provide a name, address, or phone number for the man and did not write
down the license plate number of the truck.

¶6            After an unsuccessful motion for judgment of acquittal, the
jury convicted Dahl of theft of property valued at less than $1,000 — a class
one misdemeanor. The trial court sentenced Dahl to 120 days in jail with
credit for one day of presentence incarceration, and we have jurisdiction
pursuant to Arizona Revised Statutes (A.R.S.) §§ 12-120.21(A)(1), 13-4031,
and -4033(A)(1).

                                 DISCUSSION

¶7             Our review reveals no fundamental error. See Leon, 104 Ariz.
at 300 (“An exhaustive search of the record has failed to produce any
prejudicial error.”). A person is guilty of theft if, “without lawful authority,
the person knowingly . . . [c]ontrols property of another with the intent to
deprive the other person of such property” or “[c]ontrols property of
another knowing or having reason to know that the property was stolen.”
A.R.S. § 13-1802(A)(1), (5). “Theft of any property . . . valued at less than
one thousand dollars is a class 1 misdemeanor.” A.R.S. § 13-1802(G). The
record contains sufficient evidence upon which the jury could determine
beyond a reasonable doubt Dahl was guilty of misdemeanor theft.

¶8              All the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Dahl was
represented by counsel at all stages of the proceedings and was present at
all critical stages, including the entire trial and the verdict. See State v.
Conner, 163 Ariz. 97, 104 (1990) (right to counsel at critical stages) (citations
omitted); State v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present at critical
stages). The jury was properly comprised of eight jurors, and the record
shows no evidence of jury misconduct. See A.R.S. § 21-102(B); Ariz. R. Crim.
P. 18.1(a). The trial court properly instructed the jury on the elements of the
charged offenses, the State’s burden of proof, and Dahl’s presumption of
innocence. At sentencing, Dahl was given an opportunity to speak, and the
court stated on the record the evidence and materials it considered and the
factors it found in imposing the sentence. See Ariz. R. Crim. P. 26.9, 26.10.



                                        3
                             STATE v. DAHL
                            Decision of the Court

Additionally, the sentence imposed was within the statutory limits. See
A.R.S. § 13-707(A)(1).

                               CONCLUSION

¶9            Dahl’s conviction and sentence are affirmed.

¶10            Defense counsel’s obligations pertaining to Dahl’s
representation in this appeal have ended. Defense counsel need do no more
than inform Dahl of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
our supreme court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85 (1984).

¶11            Dahl has thirty days from the date of this decision to proceed,
if he wishes, with an in propria persona petition for review. See Ariz. R. Crim.
P. 31.21. Upon the Court’s own motion, we also grant Dahl thirty days from
the date of this decision to file an in propria persona motion for
reconsideration.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         4